UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14F-1 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER SMSA GAINESVILLE ACQUISITION CORP. (Exact name of Registrant as specified in its charter) Nevada 0-53803 27-0984261 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 5956 Sherry Lane, Suite 1000 Dallas, TX 75225 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (972) 233-0300 SMSA GAINESVILLE ACQUISITION CORP. INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14f-1 THEREUNDER NOTICE OF ANTICIPATED CHANGE IN MAJORITY OF DIRECTORS NO PROXIES ARE BEING SOLICITED AND YOU ARE NOT REQUESTED TO SEND THE COMPANY A PROXY. December 20, 2013 INTRODUCTION This Information Statement is being mailed on or about December 20, 2013 to shareholders of record at the close of business on December 16, 2013 (the “Record Date”) of the common shares, par value $0.001 per share (“Common Shares”) of SMSA Gainesville Acquisition Corp., a Nevada corporation (“Company,” “we,” “us,” or “our”), in connection with the change of control and composition of the board of directors of the Company (the “ Board of Directors”) as contemplated by a Stock Purchase Agreement dated December 19, 2013 (the “Stock Purchase Agreement”) , by and amongPaul Interrante, a member of the Company’s Board of Directors, and Halter Financial Investments, L.P., a Texas limited partnership (the “Sellers”) and Titan Partners, LLC, a Texas limited liability company (the “Buyer”), collectively hereinafter referred to as (the “Parties”). This Information Statement is being furnished pursuant to Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Rule 14f-1 promulgated thereunder. This Information Statement is being provided solely for informational purposes and not in connection with a vote of our shareholders. On the Record Date, 10,000,008 Common Shares were issued and outstanding with the holders thereof being entitled to cast one vote per share. CHANGE OF CONTROL AND CHANGE OF BOARD OF DIRECTORS On December 19, 2013 (the “Signing Date”), the Stock Purchase Agreement, was signed, pursuant to which the Buyer acquired 9,892,956 Common Shares of the Company, representing approximately 98% of the issued and outstanding equity interest and voting rights of the Company. The signing of the Stock Purchase Agreement and the transactions contemplated thereby resulted in a change of control of the Company. On the Signing Date, Paul Interrante submitted his resignation as President, Chief Financial Officer, Treasurer, and Secretary effective at noon on December 20, 2013.Mr. Interrante also submitted his resignation from our Board of Directors, which will be effective on the 10th day following the mailing of this Information Statement to our shareholders (the “Effective Date”), which we anticipate will be December 31, 2013.Also, on December 20, 2013, the Board of Directors adopted board resolutions increasing the number of authorized directors from one (1) to two (2), accepting Mr. Interrante’s deferred resignations, and naming Kamran Nezami as director, both of which shall be effective on the Effective Date, and naming Robert E. Ham as Chief Financial Officer, which shall be effective at noon on December 20, 2013. To the best of our knowledge, except as set forth in this Information Statement, the incoming director is not currently a director of the Company, did not hold any position with the Companyand has not been involved in any transactions with the Company or any of our directors, executive officers, affiliates or associates that are required to be disclosed pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). To the best of our knowledge, none of the officers or incoming or existing directors of the Company has been the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer 2 either at the time of the bankruptcy or within two years prior to that time, been convicted in a criminal proceeding or been subject to a pending criminal proceeding (excluding traffic violations and other minor offenses), been subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting such person’s involvement in any type of business, securities or banking activities or been found by a court of competent jurisdiction (in a civil action), the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information with respect to the beneficial ownership of the outstanding shares of our common stock immediately prior to the execution of the Stock Purchase Agreement by (i) our officers and directors; (ii) each person known by us to beneficially own five percent (5%) or more of our outstanding shares; and (iii) our officers and directors as a group. Title or Class of Securities Name of Beneficial Owner1 Amount of Beneficial Ownership Percentage3 Common Paul Interrante2 95.0% All Directors and Executive Officers 95.0% 1. Under applicable SEC rules, a person is deemed the “beneficial owner” of a security with regard to which the person directly or indirectly, has or shares (a) the voting power, which includes the power to vote or direct the voting of the security, or (b) the investment power, which includes the power to dispose, or direct the disposition, of the security, in each case irrespective of the person’s economic interest in the security.Under SEC rules, a person is deemed to beneficially own securities which the person has the right to acquire within 60 days through the exercise of any option or warrant or through the conversion of another security. 2. Paul Interrante is our President, Chief Financial Officer, Treasurer, Secretary, and sole Director until his resignation, as described above. 3. The percentages listed in this column are based upon 10,000,008 shares of our Common Shares issued and outstanding. 4. As of the Signing Date, Titan Partners, LLC, owns 9,692,956 of our Common Shares, which represents approximately 96% of our issued and outstanding Common Shares. We anticipate the Common Shares held by Titan Partners, LLC, will increase in the next month to 9,892,956 or approximately 98% of our issued and outstanding Common Shares. Kamran Nezami, an incoming Directoras of the Effective Date,participates in the management of Titan Partners, LLC, and is therefore deemed to be a beneficial owner of the Common Shares held by Titan Partners, LLC. LEGAL PROCEEDINGS Our management knows of no material existing or pending legal proceedings or claims against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. To our knowledge, none of our directors, officers or affiliates, and no owner of record or beneficial owner of more than five percent (5%) of our securities, or any associate of any such director, officer or security holder is a party adverse to us or has a material interest adverse to us inany pending litigation. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Prior to the consummation of the Stock Purchase Agreement, our Board of Directors consisted of one (1) Director, Paul Interrante. The Director was elected to serve until his successors are duly elected and qualified.Paul Interrante has submitted a letter of resignation as Director, and Kamran Nezami has been appointed to our Board of Directors. The resignation of Paul Interrante as Director and the appointment of Kamran Nezami as Director, both of which 3 will become effective on the Effective Date. On the Signing Date, our Board of Directors also appointed the new executive officer as listed below to be effective at noon on December 20, 2013. Directors and Executive Officers The names of our current officers and directors and the incoming director, as well as certain information about them, are set forth below: Officer Age Positions Kamran Nezami1 44 Chairman Robert E. Ham 59 Chief Financial Officer Paul Interrante2 48 Director, President, Chief Financial Officer, Treasurer, Secretary 1.
